UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 98-284

                                     AIDA FELIX , APPELLANT ,

                                                V.


                                   HERSHEL W. GOBER,
                     ACTING SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                      Before HOLDAWAY, IVERS, and GREENE, Judges.

                                            ORDER

       On October 6, 2000, the appellant moved to dismiss her appeal as moot. The Secretary does
not oppose this motion.

        On June 27, 2000, this Court had stayed proceedings in this matter pending a decision by the
U.S. District Court for the District of Puerto Rico on the appellant's action to enforce the Final
Stipulation and Order in the case of Giusti-Bravo v. U.S. Veterans Administration, 853 F.Supp. 34
(D.P.R. 1993). On August 17, 2000, the parties filed a settlement agreement in the District Court.
Under the terms of that agreement, payment to the appellant would serve as a basis for the dismissal
of the appeal pending before this Court as moot. The appellant states that she has received payment
under the terms of the agreement.

       Upon consideration of the foregoing, it is

       ORDERED that Mrs. Felix' appeal is DISMISSED as moot.


DATED:       November 9, 2000                        PER CURIAM.